EXHIBIT 10.1

ROBERT HALF INTERNATIONAL INC.

STOCK INCENTIVE PLAN

(As Amended and Restated Effective July 28, 2009)

SECTION 1. ESTABLISHMENT AND PURPOSE.

The purpose of the Plan is to promote the long-term success of the Company and
the creation of stockholder value by (a) encouraging Participants to focus on
critical long-range objectives, (b) encouraging the attraction and retention of
individuals with exceptional qualifications and (c) linking Participants
directly to stockholder interests through increased stock ownership. The Plan
seeks to achieve this purpose by providing for Awards in the form of Restricted
Shares, Stock Units, Options (which may constitute incentive stock options or
nonstatutory stock options) or stock appreciation rights. Subject to approval by
RHI’s stockholders, this Plan supersedes the Existing Equity Plans, as described
herein.

SECTION 2. DEFINITIONS.

“Actual Performance Goal” shall mean the actual results for the Performance Goal
for the Performance Period.

“Affiliate” shall mean any entity other than a Subsidiary, if RHI and/or one of
more Subsidiaries own not less than fifty percent (50%) of such entity.

“Award” shall mean any award of an Option, a SAR, a Restricted Share or a Stock
Unit under the Plan.

“Board of Directors” shall mean the Board of Directors of RHI, as constituted
from time to time.

“Certification Date” means the date that the Committee makes its written
certification of a Final Award.

“Change in Control” shall mean the occurrence of any of the following events:

(i) Any person or group (as such terms are defined in Section 13(d)(3) of the
Exchange Act), other than an employee benefit plan sponsored by the Company or a
corporation owned (directly or indirectly), by the stockholders of the Company
in substantially the same proportions of the ownership of stock of the Company,
shall become the beneficial owner of securities of RHI representing 20% or more,
or commences a tender or exchange offer following the successful consummation of
which the offerer and its affiliates would beneficially own securities
representing 20% or more, of the combined voting power of then outstanding
securities ordinarily (and apart from rights accruing in special circumstances)
having the right to vote in the election of directors, as a result of a tender
or exchange offer, open market purchases, privately negotiated purchases or
otherwise; provided, however, that a Change in Control shall not be deemed to
include the acquisition by any such person or group of securities representing
20% or more of RHI if such party has acquired such securities not with the
purpose nor with the effect of changing or influencing the control of RHI, nor
in connection with or as a participant in any transaction having such purposes
or effect, including, without limitation, not in connection with such party
(A) making any public announcement with respect to the voting of such shares at
any meeting to consider a merger, consolidation, sale of substantial assets or
other business combination or extraordinary transaction involving RHI,
(B) making, or in any way participating in, any “solicitation” of “proxies” (as
such terms are defined or used in Regulation 14A under the Exchange Act) to vote
any voting securities of RHI (including, without limitation, any such
solicitation subject to Rule 14a-11 under the Exchange Act) or seeking to advise
or influence any party with respect to

 

1



--------------------------------------------------------------------------------

the voting of any voting securities of RHI, directly or indirectly, relating to
a merger or other business combination involving RHI or the sale or transfer of
substantial assets of RHI, (C) forming, joining or in any way participating in
any “group” within the meaning of Section 13(d)(3) of the Exchange Act with
respect to any voting securities of RHI, directly or indirectly, relating to a
merger or other business combination involving RHI or the sale or transfer of
any substantial assets of RHI, or (D) otherwise acting, alone or in concert with
others, to seek control of RHI or to seek to control or influence the management
or policies of RHI.

(ii) The stockholders of RHI shall approve any plan or proposal for the
liquidation or dissolution of RHI.

(iii) A change in the composition of the Board of Directors occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of RHI as of the date hereof, or (B) are elected, or nominated
for election, to the Board of Directors with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to RHI). As a result of or in connection with any cash tender
offer, merger, or other business combination, sale of assets or contested
election, or combination of the foregoing, the persons who were directors of RHI
just prior to such event shall cease within one year to constitute a majority of
the Board of Directors.

(iv) RHI’s stockholders approve a definitive agreement providing for a
transaction in which RHI will cease to be an independent publicly owned
corporation.

(v) The stockholders of RHI approve a definitive agreement (A) to merge or
consolidate RHI with or into another corporation in which the holders of the
Stock immediately before such merger or reorganization will not, immediately
following such merger or reorganization, hold as a group on a fully-diluted
basis both the ability to elect at least a majority of the directors of the
surviving corporation and at least a majority in value of the surviving
corporation’s outstanding equity securities, or (B) to sell or otherwise dispose
of all or substantially all of the assets of RHI.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean a committee of one or more members of the Board of
Directors appointed by the Board of Directors (or, as the context permits, a
subcommittee of one or more members of the Board appointed by the Committee) to
administer the Plan in accordance with the provisions hereof.

“Company” shall mean Robert Half International Inc., a Delaware corporation, and
its Subsidiaries.

“Consultant” shall mean a consultant or advisor who provides bona fide services
to the Company or an Affiliate as an independent contractor.

“Earnings Per Share” means diluted Earnings Per Share, determined in accordance
with generally accepted accounting principles. For purposes of the foregoing
sentence, earnings shall mean income before extraordinary items, discontinued
operations and cumulative effect of changes in accounting principles and after
full accrual for the bonuses paid under this Plan. Earnings shall also be
determined without regard to the effects of mergers, acquisitions, dispositions
and material restructuring of the business that occur after the grant date.

“Eligible Participant” shall mean (i) any individual who is a common-law
employee of the Company or an Affiliate; (ii) a member of the Board of
Directors; (iii) a member of the board of directors of a Subsidiary or an
Affiliate; or (iv) a Consultant.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

“Executive Officer” shall mean an officer as defined in Rule 16a-1(f) under the
Exchange Act, or any successor provision.

“Exercise Price” shall mean, in the case of an Option, the amount for which one
Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Award. “Exercise Price,” in the case of a SAR, shall
mean an amount, as specified in the applicable SAR Award, which is subtracted
from the Fair Market Value of a Share in determining the amount payable upon
exercise of such SAR.

“Existing Equity Plans” shall mean RHI’s Equity Incentive Plan, StockPlus Plan,
Stock Option Plan for Field Employees, Restricted Stock Plan for Field
Employees, and Outside Directors’ Option Plan.

“Fair Market Value” shall mean the closing price on the New York Stock Exchange
on the date the value is to be determined as reported in THE WALL STREET JOURNAL
(Western Edition). If there are no trades on such date, the closing price on the
latest preceding business day upon which trades occurred shall be the Fair
Market Value.

“Final Award” shall mean the product of (i) the Multiplier and (ii) the Original
Award.

“ISO” shall mean an employee incentive stock option described in Code
Section 422.

“Misconduct Termination” shall mean a termination by the Company of a
Participant’s Service by reason of the Participant’s willful dishonesty towards,
fraud upon, or deliberate injury or attempted injury to the Company, or by
reason of the Participant’s willful material breach of any employment agreement
with the Company, which has resulted in material injury to the Company;
provided, however, that a Participant’s Service shall not be deemed to have
terminated in a Misconduct Termination if such termination took place as a
result of any act or omission believed by the Participant in good faith to have
been in the interest of the Company.

“Multiplier” shall mean (a) the sum of 0.1 and the Performance Goal Ratio, if
the Performance Goal Ratio is greater than or equal to 0 and less than 0.9,
(b) 1, if the Performance Goal Ratio is greater than or equal to 0.9, or (c) 0,
if the Performance Goal Ratio is less than 0.

“Nonstatutory Option” or “NSO” shall mean an employee stock option that is not
an ISO.

“Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

“Optionee” shall mean an individual or estate who holds an Option or SAR.

“Original Award” shall mean the number of shares initially granted pursuant to
an Award made subject to a Performance Condition.

“Other Agreement” shall mean any written agreement, whether entered into prior
to or subsequent to, the adoption of this plan or the making of an Award under
this plan, between Participant and the Company.

“Outside Director” shall mean a member of the Board of Directors who is not a
common-law employee of the Company.

“Outside Director Retirement” shall mean termination of an Outside Director’s
Service after the later to occur of (i) the 7th anniversary of the Outside
Director’s first day of service with RHI as a member of the Board of Directors
or (ii) the Outside Director’s 62nd birthday.

“Participant” shall mean an individual or estate who holds an Award.

 

3



--------------------------------------------------------------------------------

“Performance Condition” shall mean a performance condition established with
respect to an Award in accordance with the provisions hereof.

“Performance Goal” shall mean one or more objective measurable performance
factors as determined by the Committee with respect to each Performance Period
based upon one or more factors, including, but not limited to: (i) operating
income; (ii) earnings; (iii) cash flow; (iv) sales or revenue; (v) expenses;
(vi) profit margin; (vii) working capital; (viii) return on equity or assets;
(ix) Earnings Per Share; (x) stock price; (xi) price/earnings ratio; (xii) debt
or debt-to-equity; (xiii) writeoffs; (xiv) cash; (xv) assets; and/or
(xvi) liquidity, each with respect to the Company and/or one or more of its
operating units. Awards to Participants who are not subject to the limitations
of Code Section 162(m) may be determined without regard to Performance Goals and
may involve Committee discretion.

“Performance Goal Ratio” shall mean the result obtained by dividing Actual
Performance Goal by Target Performance Goal.

“Performance Period” shall mean the period of service to which the Performance
Condition relates.

“Plan” shall mean this Stock Incentive Plan of Robert Half International Inc.,
as amended from time to time.

“Protiviti Participant” shall mean a Participant who is an employee of Protiviti
Inc. (a Subsidiary) or its Subsidiaries.

“Protiviti Retirement” shall mean any voluntary termination of employment with
the Company and its subsidiaries by the Protiviti Participant on or after the
later to occur of: (a) the first day coinciding with or after the Protiviti
Participant’s 56th birthday, (b) the Protiviti Participant’s completion of at
least 25 years of cumulative service to the Company, Arthur Andersen LLP,
Deloitte Touche Tohmatsu, PricewaterhouseCoopers, KPMG International, Ernst &
Young International, and/or any of their respective affiliates, or any other
industry-related service acceptable to the Committee, and (c) four and one-half
years after the date that the Protiviti Participant was first employed by
Protiviti Inc.

“Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

“Restricted Share” shall mean a Share awarded under the Plan.

“Restricted Share Award” shall mean the agreement between RHI and the recipient
of a Restricted Share, or the notice to the recipient, which contains the terms,
conditions and restrictions pertaining to such Restricted Shares.

“RHI” shall mean Robert Half International Inc., a Delaware corporation.

“SAR” shall mean a stock appreciation right granted under the Plan.

“SAR Award” shall mean the agreement between RHI and an Optionee, or the notice
to the Optionee, which contains the terms, conditions and restrictions
pertaining to his or her SAR.

“Section 16 Participant” shall mean a Participant who is subject to Section 16
of the Exchange Act with respect to transactions in RHI securities.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Service” shall mean service as an Eligible Participant.

 

4



--------------------------------------------------------------------------------

“Share” shall mean one share of Stock, as adjusted in accordance with the
adjustment provisions of the Plan (if applicable).

“Staffing/Headquarters Participant” shall mean a Participant other than a
Protiviti Participant.

“Staffing/Headquarters Retirement” shall mean any voluntary termination by a
Staffing/Headquarters Participant of employment with the Company on or after the
later to occur of (a) the Staffing/Headquarters Participant’s 55th birthday, or
(b) the 20th anniversary of the Staffing/Headquarters Participant’s first day of
service with the Company as a full-time employee.

“Stock” shall mean the Common Stock of RHI.

“Stock Option Award” shall mean the agreement between RHI and an Optionee, or
the notice to the Optionee, which contains the terms, conditions and
restrictions pertaining to his Option.

“Stock Unit” shall mean a bookkeeping entry representing the equivalent of one
Share, as awarded under the Plan.

“Stock Unit Award” shall mean the agreement between RHI and the recipient of a
Stock Unit, or the notice to the recipient, which contains the terms, conditions
and restrictions pertaining to such Stock Unit.

“Subsidiary” shall mean any corporation, if RHI and/or one or more other
Subsidiaries own not less than fifty percent (50%) of the total combined voting
power of all classes of outstanding stock of such corporation. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

“Target Performance Goal” shall mean the Performance Goal set with respect to an
Award made subject to a Performance Condition.

“Total and Permanent Disability” shall mean a (i) a physical or mental condition
which, in the judgment of the Committee based on competent medical evidence
satisfactory to the Committee (including, if required by the Committee, medical
evidence obtained by an examination conducted by a physician selected by the
Committee), renders the Participant unable to engage in any substantial gainful
activity for the Company and which condition is likely to result in death or to
be of long, continued and indefinite duration, or (ii) a judicial declaration of
incompetence.

SECTION 3. ADMINISTRATION.

(a) Committee Procedures. One or more Committees appointed by the Board of
Directors shall administer the Plan. The Board of Directors shall designate one
of the members of the Committee as chairperson. Unless the Board of Directors
provides otherwise, the Compensation Committee shall be the Committee. The Board
of Directors may also at any time terminate the functions of the Committee and
reassume all powers and authority previously delegated to the Committee.

The Committee shall have membership composition which enables (i) Awards to
qualify for exemption under Rule 16b-3 with respect to persons who are subject
to Section 16 of the Exchange Act and (ii) Awards that are intended to qualify
as “performance-based compensation” under Section 162(m) of the Code to so
qualify. Only the Compensation Committee may make Award grants and administer
the Plan with respect to Section 16 Participants.

The Compensation Committee may also appoint one or more separate subcommittees
composed of one or more directors of RHI who need not qualify under either Rule
16b-3 or Section 162(m) of the Code, who may

 

5



--------------------------------------------------------------------------------

administer the Plan with respect to persons who are not subject to Section 16 of
the Exchange Act and/or Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.

(b) Committee Responsibilities. Subject to the provisions of the Plan, the
Committee shall have full authority and discretion to take the following
actions:

(i) To interpret the Plan and to apply its provisions;

(ii) To adopt, amend or rescind rules, procedures and forms relating to the
Plan;

(iii) To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

(iv) To determine when Awards are to be granted under the Plan;

(v) To select the Eligible Participants who are to receive Awards under the
Plan;

(vi) To determine the number of Shares to be made subject to each Award;

(vii) To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price or Purchase Price, the vesting of the Award
(including accelerating the vesting of Awards) and to specify the provisions of
the agreement relating to such Award;

(viii) To prescribe the terms and conditions of each Option, including (without
limitation) the Exercise Price, the vesting or duration of the Option (including
accelerating the vesting of the Option), to determine whether such Option is to
be classified as an ISO or as a Nonstatutory Option, and to specify the
provisions of the Stock Option Award relating to such Option;

(ix) To amend any outstanding Restricted Share Award, Stock Option, Award, SAR
Award or Stock Unit Award subject to applicable legal restrictions and to the
consent of the Participant who entered into such agreement;

(x) To prescribe the consideration for the grant of each Award under the Plan
and to determine the sufficiency of such consideration;

(xi) To determine whether Awards under the Plan will be granted in replacement
of other grants under an incentive or other compensation plan of an acquired
business;

(xii) To correct any defect, supply any omission, or reconcile any inconsistency
in the Plan, any Restricted Share Award, Stock Option Award, SAR Award, or Stock
Unit Award;

(xiii) To take any other actions deemed necessary or advisable for the
administration of the Plan;

(xiv) To determine, at the time of granting an Award or thereafter, that such
Award shall vest as to all or part of the Shares subject to such Award in the
event of a Change in Control.

(xv) To accelerate the vesting, or extend the post-termination exercise term, of
Awards at any time and under such terms and conditions as it deems appropriate.

In addition, without amending the Plan, the Committee may grant awards under the
Plan to eligible employees or consultants who are foreign nationals on such
terms and conditions different from those specified in this Plan as may in the
judgment of the Committee be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes
the Committee may make such modifications, amendments, procedures, subplans and
the like as may be necessary or advisable to comply with provisions of laws in
other countries in which the Company operates or has employees.

Subject to the requirements of applicable law, the Board of Directors may
authorize one or more officers of RHI to grant Awards and the Committee may
designate persons other than members of the Committee to carry out its
responsibilities, and the Committee may prescribe such conditions and
limitations as it may deem

 

6



--------------------------------------------------------------------------------

appropriate, except that the Board of Directors or the Committee may not
delegate its authority with regard to Awards to persons subject to Section 16 of
the Exchange Act or Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. All decisions, interpretations
and other actions of the Committee shall be final and binding on all
Participants, and all persons deriving their rights from a Participant. No
member of the Committee shall be liable for any action that he has taken or has
failed to take in good faith with respect to the Plan or any Award.

Except arising from any action taken, or failure to act, in bad faith, each
member of the Committee, or of the Board of Directors, shall be indemnified and
held harmless by RHI against and from (i) any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan or any agreement under the Plan, and (ii) from
any and all amounts paid by him or her, with RHI’s prior approval, in settlement
thereof or paid by him or her in satisfaction of any judgment in any such claim,
action, suit, or proceeding against him or her, provided he or she shall have
given RHI a reasonable opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under
RHI’s Certificate of Incorporation or Bylaws, by contract, as a matter of law,
or otherwise, or under any power that RHI may have to indemnify them or hold
them harmless.

SECTION 4. ELIGIBILITY.

(a) General Rule. Only Eligible Participants may be granted Restricted Shares,
Stock Units, NSOs or SARs. In addition, only individuals who are employed as
common-law employees by the Company may be granted ISOs.

(b) Limitation on Awards. In any fiscal year of RHI, no individual shall receive
Options, SARs, Restricted Shares and/or Stock Units covering in excess of
2,000,000 Shares in the aggregate; provided, however, that Outside Directors may
only receive Awards covering up to 15,000 Shares in the aggregate per Outside
Director in any fiscal year of RHI. The limitations under this Subsection shall
be subject to adjustment pursuant to the adjustment provisions of the Plan.

SECTION 5. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The maximum aggregate number of Options,
SARs, Stock Units and Restricted Shares awarded under the Plan shall not exceed
20,000,000 Shares. This limit shall be subject to the provisions of the next
Subsection and shall be subject to adjustment pursuant to the adjustment
provisions of the Plan. No fractional Shares shall be issued under the Plan.

(b) Additional Shares. If Restricted Shares are forfeited, then such Shares
shall again become available for Awards under the Plan. If Stock Units, Options
or SARs are forfeited or terminate for any reason before being exercised, then
the corresponding Shares shall again become available for Awards under the Plan.
If Stock Units are settled, then only the number of Shares (if any) actually
issued in settlement of such Stock Units shall reduce the number of Shares
available under the Plan and the balance shall again become available for Awards
under the Plan. If SARs are exercised, then only the number of Shares (if any)
actually issued in settlement of such SARs shall reduce the number of Shares
available under the Plan and the balance shall again become available for Awards
under the Plan.

(c) Dividend Equivalents. Any dividend equivalents paid or credited under the
Plan shall not be applied against the number of Restricted Shares, Stock Units,
Options or SARs available for Awards, whether or not such dividend equivalents
are converted into Stock Units.

 

7



--------------------------------------------------------------------------------

SECTION 6. RESTRICTED SHARES.

(a) Restricted Share Award. Each grant of Restricted Shares under the Plan shall
be evidenced by a Restricted Share Award between the recipient and RHI. Such
Restricted Shares shall be subject to all applicable terms of the Plan and may
be subject to any other terms that are not inconsistent with the Plan, including
those specified in any Other Agreement. The provisions of the various Restricted
Share Awards entered into under the Plan need not be identical.

(b) Payment for Awards. Subject to the following sentence and applicable law,
Restricted Shares may be sold or awarded under the Plan for such consideration
as the Committee may determine, including (without limitation) cash, cash
equivalents, past services and future services. To the extent that an Award
consists of newly issued Restricted Shares, the Award recipient shall furnish
consideration with a value not less than the par value of such Restricted Shares
in the form of cash, cash equivalents, or past services rendered to the Company,
as the Committee may determine. To the extent an Award of Restricted Shares
consists solely of treasury shares, the Award may be made without consideration
furnished by the recipient.

(c) Vesting. Each Award of Restricted Shares shall be subject to vesting.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Restricted Share Award or as specified in any Other
Agreement. Unless the Restricted Share Award or an Other Agreement provides
otherwise, each grant of Restricted Shares shall vest with respect to
twenty-five percent (25%) of the Shares covered by the grant on each of the
first through fourth anniversaries of the date of grant, provided that the
Participant’s Service has not terminated on the applicable vesting date. A
Restricted Share Award may provide for accelerated vesting in the event of the
Participant’s Protiviti Retirement, Staffing/Headquarters Retirement, a Change
in Control, or, if specified at the time of grant, termination of employment,
including as provided in any Other Agreement. To the extent that an Award of
Restricted Shares has not vested prior to, or concurrently with, termination of
a Participant’s Service, such Award shall immediately terminate.

(d) Voting and Dividend Rights. The holders of Restricted Shares awarded under
the Plan shall have the same voting, dividend and other rights as RHI’s other
stockholders except as provided in Sections 6(f) and 12 hereof.

(e) Assignment or Transfer of Restricted Shares. Except as provided herein, or
in a Restricted Share Award, or as required by applicable law, Restricted Shares
shall not be anticipated, assigned, attached, garnished, optioned, transferred
or made subject to any creditor’s process, whether voluntarily, involuntarily or
by operation of law. Any act in violation of this Subsection shall be void.
However, this Subsection shall not preclude a Participant from designating a
beneficiary who will receive any outstanding Restricted Shares in the event of
the Participant’s death, nor shall it preclude a transfer of Restricted Shares
by will or by the laws of descent and distribution.

(f) Dividends on Unvested Restricted Shares. Dividends may not be paid with
respect to any portion of a Restricted Share Award granted on or after July 28,
2009, that has not vested. Any dividends declared with respect to any portion of
such a Restricted Share Award prior to the vesting of such portion shall be
accrued. Such accrued dividends shall be paid within 30 days following vesting,
provided that any requirements of Section 12(k) have been satisfied. If all or a
portion of such a Restricted Share Award terminates prior to vesting, any
accrued and unpaid dividends with respect thereto shall be forfeited. After
vesting, dividends shall be paid as normal at the same time and to the same
extent as dividends are paid on other Shares, provided that any applicable
provisions of Section 12(k) have been satisfied.

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Award. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Award between the Optionee and RHI. Such Option
shall be subject to all applicable terms and conditions of the Plan and may be
subject to any other terms and conditions which are not inconsistent with the
Plan, including

 

8



--------------------------------------------------------------------------------

those specified in any Other Agreement. The Stock Option Award shall specify
whether the Option is an ISO or an NSO. The provisions of the various Stock
Option Awards entered into under the Plan need not be identical. A Stock Option
Award may not provide that a new Option will be granted automatically to the
Optionee when he or she exercises a prior Option and pays the Exercise Price.

(b) Number of Shares. Each Stock Option Award shall specify the number of Shares
that are subject to the Option and shall provide for the adjustment of such
number in accordance with the adjustment provisions of the Plan. The maximum
aggregate number of ISOs awarded under the Plan shall not exceed the number of
Shares subject to the Plan under Section 5(a). The limitation of this Subsection
shall be subject to adjustment pursuant to the adjustment provisions of the
Plan.

(c) Exercise Price. Each Stock Option Award shall specify the Exercise Price.
The Exercise Price of an Option shall not be less than 100 percent (100%) of the
Fair Market Value of a Share on the date of grant. Subject to the foregoing in
this Subsection, the Exercise Price under any Option shall be determined by the
Committee at its sole discretion. The Exercise Price shall be payable in one of
the forms permitted under the Plan.

(d) Exercisability and Term. Unless the Stock Option Award or an Other Agreement
provides otherwise, each Option shall become exercisable with respect to
twenty-five percent (25%) of the Shares covered by such Option on each of the
first through fourth anniversaries of the date of grant, provided that the
Participant’s Service has not terminated on the applicable vesting date. The
term of an Option shall be ten (10) years from the date of grant unless the
Stock Option Award provides for a shorter term. A Stock Option Award may provide
for accelerated vesting in the event of the Optionee’s Protiviti Retirement,
Staffing/Headquarters Retirement, a Change in Control, or, if specified at the
time of grant, termination of employment, including as provided in any Other
Agreement, and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service, subject to the provisions of
any Other Agreement. Options may be awarded in combination with SARs, and such
an Award may provide that the Options will not be exercisable unless the related
SARs are forfeited. Subject to the foregoing in this Subsection, the Committee
at its sole discretion shall determine when all or any installment of an Option
is to become exercisable and when an Option is to expire.

(e) Nontransferability. Except as set forth in a Stock Option Award, or as
provided by an Other Agreement, with respect to an NSO, during an Optionee’s
lifetime, his Option(s) shall be exercisable only by him and shall not be
transferable, and in the event of an Optionee’s death, his Option(s) shall not
be transferable other than by will or by the laws of descent and distribution.

(f) Exercise of Options Upon Termination of Service. Each Stock Option Award
shall set forth the extent to which the Optionee shall have the right to
exercise the Option following termination of the Optionee’s Service, and the
right to exercise the Option of any executors or administrators of the
Optionee’s estate or any person who has acquired such Option(s) directly from
the Optionee by bequest or inheritance. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Options
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination of Service. Unless the Stock Option Award or an Other Agreement
provides otherwise, Options which are unvested at the time of an Optionee’s
termination of Service shall expire upon such termination, and any vested
Options shall remain outstanding and exercisable until the earlier of 90 days
following such termination and the expiration of the Option’s term.
Notwithstanding the foregoing, if exercise of an Option during the 90-day period
described in the previous sentence would subject the Optionee to liability under
Section 16 of the Exchange Act by reason of transactions by the Optionee prior
to the Optionee’s termination of service (“Prior Transaction”), such Option
shall be exercisable until the earliest of (a) its normal termination date and
(b) the 30th day after the first date upon which the Optionee would not be
subject to Section 16 liability by reason of the Prior Transaction.
Notwithstanding the foregoing, in the event of an Optionee’s Misconduct
Termination, effective as of the date notice of such termination is given by the
Committee to the Optionee, all of the Optionee’s vested and unvested Options
shall automatically terminate and lapse, unless the Committee shall determine
otherwise.

 

9



--------------------------------------------------------------------------------

(g) Modification, Extension and Renewal of Options. Within the limitations of
the Plan, the Committee may modify, extend or renew outstanding Options. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, impair his rights or increase his obligations under
such Option. Options may not be repriced without the approval of RHI’s
stockholders.

SECTION 8. PAYMENT FOR OPTION SHARES.

(a) General Rule. The entire Exercise Price of Shares issued under the Plan
shall be payable in lawful money of the United States of America, as permitted
under this Section. Payment may be made by any combination of the methods
described in this Section.

(b) Cash. Payment may be made by cash, check, wire transfer or similar means,
subject to the requirements of applicable law.

(c) Surrender of Stock. Payment may be made all or in part by surrendering, or
attesting to the ownership of, Shares which have been owned by the Optionee or
his representative for such period of time required to avoid RHI’s recognition
of additional compensation expense with respect to the Option for financial
reporting purposes as a result of the surrender or attestation of such
previously owned shares. Such Shares shall be valued at their Fair Market Value
on the date when the new Shares are purchased under the Plan.

(d) Cashless Exercise. To the extent permitted by applicable law, payment may be
made all or in part by delivery (on a form prescribed by the Committee) of an
irrevocable direction to a securities broker to sell Shares and to deliver all
or part of the sale proceeds to RHI in payment of the aggregate Exercise Price
and applicable tax withholding.

(e) Other Forms of Payment. To the extent that a Stock Option Award so provides,
payment may be made in any other form that is consistent with applicable laws,
regulations and rules.

Notwithstanding anything to the contrary in this Section or in any agreement
under the Plan, the Committee may disallow the use of any type of payment that
the Committee determines, in its sole discretion, would result in adverse
accounting or legal consequences to the Company or Affiliate.

SECTION 9. STOCK APPRECIATION RIGHTS.

(a) SAR Award. Each grant of a SAR under the Plan shall be evidenced by a SAR
Award between the Optionee and RHI. Such SAR shall be subject to all applicable
terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan, including those specified in any other Agreement.
The provisions of the various SAR Awards entered into under the Plan need not be
identical. A SAR Award may not provide that a new SAR will be granted
automatically to the holder thereof when he or she exercises a prior SAR.

(b) Number of Shares. Each SAR Award shall specify the number of Shares to which
the SAR pertains and shall provide for the adjustment of such number in
accordance with the adjustment provisions of the Plan.

(c) Exercise Price. Each SAR Award shall specify the Exercise Price, which may
not be less than 100 percent (100%) of the Fair Market Value of a Share on the
date of grant. A SAR Award may specify an Exercise Price that varies in
accordance with a predetermined formula while the SAR is outstanding.

(d) Exercisability and Term. Unless the SAR Award or an Other Agreement provides
otherwise, each SAR shall become exercisable with respect to twenty-five percent
(25%) of the Shares covered by such SAR on each of the first through fourth
anniversaries of the date of grant, provided that the Participant’s Service has
not terminated on the applicable vesting date. The term of the SAR shall be ten
(10) years from the date of grant

 

10



--------------------------------------------------------------------------------

unless the SAR Award provides for a shorter term. A SAR Award may provide for
accelerated exercisability in the event of the Optionee’s Protiviti Retirement,
Staffing/Headquarters Retirement, a Change in Control, or, if specified at the
time of grant, termination of employment, including as provided in any Other
Agreement, and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s Service, subject to the provisions of
any Other Agreement. SARs may be awarded in combination with Options, and such
an Award may provide that the SARs will not be exercisable unless the related
Options are forfeited. A SAR may be included in an ISO only at the time of grant
but may be included in an NSO at the time of grant or thereafter. A SAR granted
under the Plan may provide that it will be exercisable only in the event of a
Change in Control.

(e) Exercise of SARs. The SAR Award may provide that, upon exercise of a SAR,
the Optionee (or any person having the right to exercise the SAR after his or
her death) shall receive from RHI (a) Shares, (b) cash or (c) a combination of
Shares and cash. Unless otherwise provided in the SAR Award or an Other
Agreement, upon exercise of a SAR, the Optionee (or any person having the right
to exercise the SAR after his or her death) shall receive Shares from RHI. The
amount of cash and/or the Fair Market Value of Shares received upon exercise of
SARs shall, in the aggregate, be equal to the amount by which the Fair Market
Value (on the date of surrender) of the Shares subject to the SARs exceeds the
Exercise Price. Unless the SAR Award or an Other Agreement provides otherwise,
SARs which are unvested at the time of an Optionee’s termination of Service
shall expire upon such termination, and any vested SARs which have not been
exercised shall remain outstanding and exercisable until the earlier of 90 days
following such termination and the expiration of the SAR’s term. Notwithstanding
the foregoing, if exercise of a SAR during the 90-day period described in the
previous sentence would subject the Participant to liability under Section 16 of
the Exchange Act by reason of transactions by the Participant prior to the
Participant’s termination of service, such SAR shall be exercisable until the
earliest of (a) its normal termination date and (b) the 30th day after the first
date upon which the Participant would not be subject to Section 16 liability by
reason of the prior transactions. Notwithstanding the foregoing, in the event of
an Optionee’s Misconduct Termination, effective as of the date notice of such
termination is given by the Committee to the Optionee, all of the Optionee’s
vested and unvested SARs shall automatically terminate and lapse, unless the
Committee shall determine otherwise.

(f) Modification or Assumption of SARs. Within the limitations of the Plan, the
Committee may modify, extend or renew outstanding SARs. The foregoing
notwithstanding, no modification of a SAR shall, without the consent of the
Optionee, impair his rights or increase his obligations under such SAR. SARs may
not be repriced without the approval of RHI’s stockholders.

SECTION 10. STOCK UNITS.

(a) Stock Unit Award. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Award between the recipient and RHI. Such Stock Units
shall be subject to all applicable terms of the Plan and may be subject to any
other terms that are not inconsistent with the Plan, including those specified
in any Other Agreement. The provisions of the various Stock Unit Awards entered
into under the Plan need not be identical.

(b) Payment for Awards. To the extent that an Award is granted in the form of
Stock Units, no cash consideration shall be required of the Award recipients.

(c) Vesting Conditions. Each Award of Stock Units shall be subject to vesting.
Vesting shall occur, in full or in installments, upon satisfaction of the
conditions specified in the Stock Unit Award or as specified in any Other
Agreement. Unless the Stock Unit Award or an Other Agreement provides otherwise,
each grant of Stock Units shall become exercisable with respect to twenty-five
percent (25%) of the Shares covered by the grant on each of the first through
fourth anniversaries of the date of grant, provided that the Participant’s
Service has not terminated on the applicable vesting date. A Stock Unit Award
may provide for accelerated vesting in the event of the Participant’s Protiviti
Retirement, Staffing/Headquarters Retirement, a Change in Control, or, if
specified at the time of grant, termination of employment, including as provided
in any Other Agreement. To the extent that an Award of Stock Units has not
vested prior to, or concurrently with, termination of a Participant’s Service,
such Award shall immediately terminate.

 

11



--------------------------------------------------------------------------------

(d) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Prior to distribution, any dividend equivalents which
are not paid shall be subject to the same conditions and restrictions as the
Stock Units to which they attach.

(e) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (a) cash, (b) Shares or (c) any combination of both,
as determined by the Committee. Methods of converting Stock Units into cash may
include (without limitation) a method based on the average Fair Market Value of
Shares over a series of trading days. Vested Stock Units may be settled in a
lump sum or in installments. The distribution may occur or commence when all
vesting conditions applicable to the Stock Units have been satisfied or have
lapsed, or it may be deferred, in accordance with applicable law, to any later
date. The amount of a deferred distribution may be increased by an interest
factor or by dividend equivalents. Until an Award of Stock Units is settled, the
number of such Stock Units shall be subject to adjustment pursuant to the
adjustment provisions of the Plan.

(f) Death of Recipient. Any Stock Units Award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with RHI. A beneficiary designation may be changed by filing the prescribed
form with RHI at any time before the Award recipient’s death. If no beneficiary
was designated or if no designated beneficiary survives the Award recipient,
then any Stock Units Award that becomes payable after the recipient’s death
shall be distributed to the recipient’s estate.

(g) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of RHI. Stock Units represent an unfunded and
unsecured obligation of RHI, subject to the terms and conditions of the
applicable Stock Unit Award.

(h) Assignment or Transfer of Stock Units. Except as provided herein, or in a
Stock Unit Award, or as required by applicable law, Stock Units shall not be
anticipated, assigned, attached, garnished, optioned, transferred or made
subject to any creditor’s process, whether voluntarily, involuntarily or by
operation of law. Any act in violation of this Subsection shall be void.
However, this Subsection shall not preclude a Participant from designating a
beneficiary who will receive any outstanding Stock Units in the event of the
Participant’s death, nor shall it preclude a transfer of Stock Units by will or
by the laws of descent and distribution.

SECTION 11. NO RIGHTS AS A STOCKHOLDER

A Participant shall have no rights as a stockholder with respect to any Award
until the date of the issuance of a stock certificate for any Shares covered by
such award. No adjustments shall be made, except as provided in the adjustment
provisions of the Plan.

SECTION 12. PERFORMANCE CONDITIONS.

(a) Any Award to an Executive Officer shall be made subject to a Performance
Condition with respect to which the Performance Goal shall be Earnings Per Share
during the Performance Period in addition to any vesting requirements imposed
upon such grant.

(b) Awards to persons other than Executive Officers may, but need not, be made
subject to a Performance Condition utilizing any Performance Goal in addition to
any vesting requirements imposed upon such grant. The determination as to
whether any such grant is subject to a Performance Condition shall be made on or
prior to the date of grant.

 

12



--------------------------------------------------------------------------------

(c) The Performance Condition shall operate as specified in this Section.

(d) Except in the case of Awards not intended to qualify as “performance-based
compensation” under Code Section 162(m), if an Award is made subject to a
Performance Condition, the Committee shall be required to establish the
Performance Period and Target Performance Goal for such award no later than the
time permitted by Section 162(m) of the Internal Revenue Code.

(e) After the public release by RHI of its results for the last fiscal quarter
of the Performance Period, the Chief Financial Officer shall, with respect to
each Award made subject to a Performance Condition, (a) calculate the Actual
Performance Goal, (b) determine the Multiplier, (c) calculate the Final Award,
and (d) deliver such calculation to the Committee.

(f) The Committee shall review the information submitted by the Chief Financial
Officer and certify, in writing, each Final Award.

(g) To the extent that a Final Award is less than the Original Award, the
difference shall be forfeited by the Participant. The Final Award shall bear the
same vesting schedule as the Original Award, and on each vesting date the
percentage of the Final Award that vests shall be the same as the percentage of
the Original Award that would have vested had there been no forfeiture as a
result of the Performance Condition.

(h) If all or a portion of an Award made subject to a Performance Condition
shall vest prior to the Certification Date by reason of death, Total and
Permanent Disability or, if applicable, a Change in Control, then the
Performance Condition shall be cancelled and none of such Award shall be subject
to reduction or forfeiture as provided by the Performance Condition. Such Award
shall be treated in accordance with the terms of this plan relating to vested
shares.

(i) If all or a portion of an Award made subject to a Performance Condition
shall vest prior to the Certification Date for any reason other than death,
Total and Permanent Disability or a Change in Control, no portion of the Award
shall be released to or exercised by the Participant until after the
Certification Date. No such vesting prior to the Certification Date shall in any
way be deemed a satisfaction, waiver or cancellation of the Performance
Condition, and such Award shall remain subject to reduction and forfeiture as
provided by the Performance Condition.

(j) Once established, a Performance Condition for an Executive Officer may not
be waived or cancelled by the Committee.

(k) Dividends may not be paid with respect to any Restricted Share Award that is
subject to a Performance Condition until the Final Award has been determined.
Any dividends declared on a Restricted Share Award prior to the determination of
the Final Award shall be accrued. After determination of the Final Award, such
accrued dividends shall be paid, provided that any vesting requirements of
Section 6(f) have been satisfied; provided, however, that if the Final Award is
less than the Original Award, only an amount equal to the product of (1) the
dividends accrued prior to the determination of the Final Award and (2) the
Multiplier shall be paid. Any accrued dividends prior to the determination of
the Final Award in excess of such amount shall be forfeited. After determination
of the Final Award has been made and any vesting requirements of Section 6(f)
have been satisfied, dividends shall be paid as normal on such Final Award at
the same time and to the same extent as dividends are paid on other Shares.

SECTION 13. TERMINATION OF SERVICE; LEAVES OF ABSENCE.

Subject to the last sentence of this Section, a Participant’s Service shall
terminate when such person ceases to be an Eligible Participant as determined in
the sole discretion of the Committee. A Participant’s Service does not terminate
if he or she is a common-law employee and goes on a bona fide leave of absence
of less than

 

13



--------------------------------------------------------------------------------

six (6) consecutive months that was approved by the Company in writing and the
terms of the leave provide for continued service crediting, or when continued
service crediting is required by applicable law. However, for purposes of
determining whether an Option is entitled to ISO status, a common-law employee’s
Service will be treated as terminating ninety (90) days after such employee went
on leave, unless such employee’s right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such employee immediately returns to active work. The Committee
determines which leaves count toward Service, and when Service terminates for
all purposes under the Plan. Notwithstanding the foregoing, an Outside
Director’s Service shall terminate when he or she is neither a member of the
Board of Directors or a consultant to RHI.

SECTION 14. DEATH; TOTAL AND PERMANENT DISABILITY.

All Awards granted to any Participant shall vest upon such Participant’s death
or termination of the Participant’s Service due to Total and Permanent
Disability.

SECTION 15. PERSONS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT.

Any Award held by an individual who is a Section 16 Participant at either or
both of (a) the grant date of such Award or (b) the effective date of the Change
in Control, shall vest upon the effective date of such Change in Control. Any
Option or SAR Award held by an individual who is a Section 16 Participant at
either or both of (a) the grant date of such Award or (b) the effective date of
such individual’s Outside Director Retirement, Protiviti Retirement or
Staffing/Headquarters Retirement, as the case may be, shall vest upon the
effective date of such retirement. Any Options or SARs held by a Section 16
Participant which vest by reason of the provisions of this Section or by reason
of death or Total and Permanent Disability shall remain outstanding until the
earlier of its exercise or its original term.

SECTION 16. ADJUSTMENT OF SHARES.

(a) Adjustments. In the event of a subdivision of the outstanding Stock, or
stock split or reverse stock split, a declaration of a dividend payable in
Shares, a declaration of a dividend payable in a form other than Shares in an
amount that has a material effect on the price of Shares, a combination or
consolidation of the outstanding Shares (by reclassification or otherwise) into
a lesser number of Shares, a recapitalization, reorganization, merger,
liquidation, a spin-off, exchange of shares or a similar occurrence (as
determined by the Committee in its sole discretion), the Committee shall make
such adjustments as it, in its sole discretion, deems appropriate in one or more
of:

(i) The number of Shares, Options, SARs, Restricted Shares and Stock Units
available for future Awards under the Plan;

(ii) The per person per fiscal year limitations on Awards under the Plan and the
maximum aggregate number of ISOs that may be awarded under the Plan;

(iii) The number of Shares covered by each outstanding Award;

(iv) The Exercise Price under each outstanding Option and SAR; or

(v) The number of Stock Units included in any prior Award which has not yet been
settled.

Except as provided in this Section, a Participant shall have no rights by reason
of any issue by RHI of stock of any class or securities convertible into stock
of any class, any subdivision or consolidation of shares of stock of any class,
the payment of any dividend or any other increase or decrease in the number of
shares of stock of any class.

(b) Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of RHI.

 

14



--------------------------------------------------------------------------------

(c) Reorganizations. In the event that RHI is a party to a merger or other
reorganization, outstanding Awards shall be subject to the agreement of merger
or reorganization. Such agreement may provide for:

(i) The continuation of the outstanding Awards by RHI, if RHI is a surviving
corporation;

(ii) The assumption of the outstanding Awards by the surviving corporation or
its parent or subsidiary;

(iii) The substitution by the surviving corporation or its parent or subsidiary
of its own awards for the outstanding Awards;

(iv) Full exercisability or vesting and accelerated expiration of the
outstanding Awards; or

(v) Settlement of the full value of the outstanding Awards in cash or cash
equivalents followed by cancellation of such Awards.

(d) Reservation of Rights. Except as provided in this Section, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or any other increase or
decrease in the number of shares of stock of any class. Any issue by RHI of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of Shares subject to an Award or the Exercise Price.
The grant of an Award pursuant to the Plan shall not affect in any way the right
or power of RHI to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

SECTION 17. AWARDS UNDER OTHER PLANS.

RHI may grant awards under other plans or programs. Such awards may be settled
in the form of Shares issued under this Plan. Such Shares shall be treated for
all purposes under the Plan like Shares issued in settlement of Stock Units and
shall, when issued, reduce the number of Shares available under the Plan.

SECTION 18. LEGAL AND REGULATORY REQUIREMENTS.

No Option may be exercised and no Stock may be issued pursuant to an Option or
transferred pursuant to a Restricted Share award unless the Committee shall
determine that such exercise, issuance or transfer complies with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, applicable state securities laws, and rules and regulations
promulgated under each of the foregoing, and the requirements of any stock
exchange upon which the Stock may then be listed or quotation system upon which
the Stock may be quoted, and shall be further subject to the approval of counsel
for RHI with respect to such compliance. If the Stock subject to this Plan is
not registered under the Securities Act and under applicable state securities
laws, the Committee may require that the Participant deliver to RHI such
documents as counsel for RHI may determine are necessary or advisable in order
to substantiate compliance with applicable securities laws and the rules and
regulations promulgated thereunder. In no event shall RHI deliver, or be deemed
obligated to deliver, cash in lieu of any Share by reason of any failure to
satisfy the foregoing provisions.

So long as any restrictions or obligations imposed pursuant to this Plan shall
apply to a share, each certificate evidencing such share shall bear an
appropriate legend referring to the terms, conditions and restrictions. In
addition, RHI may instruct its transfer agent that shares of Stock evidenced by
such certificates may not be transferred without the written consent of RHI. Any
attempt to dispose of such shares of Stock in contravention of such terms,
conditions and restrictions shall be invalid. Certificates representing shares
that have not vested or with respect to which minimum withholding taxes have not
been paid will be held in custody by RHI or such bank or other institution
designated by the Committee.

 

15



--------------------------------------------------------------------------------

SECTION 19. WITHHOLDING TAXES.

(a) General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to RHI for the satisfaction of any withholding tax obligations that
arise in connection with the Plan. RHI shall not be required to issue any Shares
or make any cash payment under the Plan until such obligations are satisfied. In
the event that such withholding taxes are not paid on a timely basis, as
determined by RHI in its sole discretion, to the extent permitted by law RHI
shall have the right, but not the obligation, to cause such withholding taxes to
be satisfied by reducing the number of Shares or cash (if applicable)
deliverable or by offsetting such withholding taxes against amounts otherwise
due from the Company to the Participant. If withholding taxes are paid by
reduction of the number of Shares deliverable to Optionee, such shares shall be
valued at the Fair Market Value as of the date of exercise.

(b) Share Withholding. Unless otherwise provided by the Committee, a Participant
may satisfy all or part of his or her minimum withholding or income tax
obligations by having RHI withhold all or a portion of any Shares that otherwise
would be issued to him or her or by surrendering all or a portion of any Shares
that he or she previously acquired. Subject to applicable law and accounting
considerations, such Shares shall be valued at their Fair Market Value on the
date when taxes otherwise would be withheld in cash. A Participant may elect to
surrender, or attest to the ownership of, previously acquired Shares in excess
of the amount required to satisfy his or her minimum withholding or income tax
obligations provided that such Shares have been held by the Participant for such
period of time required to avoid RHI’s recognition of additional compensation
expense for financial reporting purposes as a result of the surrender or
attestation of such previously owned shares.

SECTION 20. NO EMPLOYMENT OR REELECTION RIGHTS.

No provision of the Plan, nor any right or Award granted under the Plan, shall
be construed to give any person any right to become, to be treated as, or to
remain an Eligible Participant. RHI and its Subsidiaries and Affiliates reserve
the right to terminate any person’s Service at any time and for any reason, with
or without notice. No provision of the Plan nor any right or Award granted under
the Plan shall be construed to create any obligation on the part of the Board of
Directors to nominate any Outside Director for reelection by RHI’s stockholders,
or confer upon any Outside Director the right to remain a member of the Board of
Directors for any period of time, or at any particular rate of compensation.

SECTION 21. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall terminate
automatically on the meeting of the stockholders of RHI in 2011, unless
re-adopted or extended by RHI’s stockholders prior to or on such date and may be
terminated on any earlier date by the Board of Directors or the Compensation
Committee, as described in the next Subsection.

(b) Right to Amend or Terminate the Plan. The Board of Directors or, to the
extent permitted by applicable laws, rules or regulations, the Compensation
Committee may amend or terminate the Plan at any time and from time to time.
Rights and obligations under any Award granted before amendment or termination
of the Plan shall not be materially impaired by such amendment or termination,
except with consent of the person to whom the Award was granted. An amendment of
the Plan shall be subject to the approval of RHI’s stockholders to the extent
required by applicable laws, regulations or rules, including, but not limited
to, any applicable rules or regulations of the New York Stock Exchange. In
addition, no material amendment may be made to the plan without the approval of
RHI’s stockholders.

(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Award granted
prior to such termination. The termination of the Plan, or any amendment
thereof, shall not adversely affect any Shares previously issued or any Awards
previously granted under the Plan.

 

16



--------------------------------------------------------------------------------

SECTION 22. PLAN EFFECTIVENESS.

This Plan shall become effective upon its approval by RHI’s stockholders. Upon
its effectiveness, the Plan shall supersede the Existing Equity Plans such that
no further awards shall be made under the Existing Equity Plans. This Plan shall
not, in any way, affect awards under the Existing Equity Plans that are
outstanding as of the date this Plan becomes effective. If RHI’s stockholders do
not approve this Plan, no Awards will be made under this Plan and the Existing
Equity Plans will continue in effect in accordance with their terms.

 

17